Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment dated 9/26/22 has been entered. Claims 1-10 have been elected with claims 11-19 being withdrawn. Claim 20 was previously cancelled. As such claims 1-10 are presently active and pending. 
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shelestak et al. (US 2005/0090377).
Regarding claims 1, 2, 5, and 6, Shelestak teaches a plate shaped glass article capable of undergoing chemical strengthening/tempering (i.e. is “chemically prestressable”) comprising 60-75 wt% SiO2 (Shelestak para 45), 20-25 wt% Al-2O3 (Shelestak para 46), 0-1.75 wt% B2O3 (Shelestak para 47), 3-9 wt% Li2O (Shelestak para 54), 0-3 wt% Na2O (Shelestak para 55), 0-0.5 wt% K2O (Shelestak para 56), 0-3 wt% MgO (Shelestak para 52), 0-3 wt%  CaO (Shelestak para 51), 0-1.25 wt% ZnO (Shelestak para 53),  0-1.75 wt% P2O5 (Shelestak para 47), 0-3 wt% ZrO2 (Shelestak para 48), 0-2 wt% TiO--2- (Shelestak para 59), and 0-0.7 wt% SnO2 (Shelestak para 50). Shelestak teaches that at least some TiO-2, up to about 1 wt%, is utilized as a viscosity modifier of the glass, while amounts from 1-5 wt% may be used as a solar control mechanism when glass color is less important, and finally that above 5 wt% will adversely affects the liquidus temperature of the glass melt (Shelestak para 59). 
Shelestak therefore teaches a glass composition which overlaps with the claimed component wt%, that a sum of ZrO2, TiO2, and Li2O is at least 0.8 wt%, and that a sum of the content of Al2O3 and SiO2 is between 75-92 wt%. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Shelestak overlaps with the instantly claimed compositional proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Shelestak does not explicitly teach that there are at most 10 crystals/crystallites per kilogram of glass with a maximum diameter of 1-5 µm. However, as Shelestak teaches that the components should be controlled to amounts to keep from overly increasing the crystallizability (Shelestak para 51), that is, Shelestak desires for minimal crystalline structure in the glass (Shelestak para 79-80). Further, because Shelestak teaches a glass with the same compositional proportions and components as the claimed glass as well as the desire for minimal crystalline structure, it would be obvious to one of ordinary skill in the art to control the number of crystals/crystallites in the final glass to be less than 10. Further, if there are no crystals, the maximum diameter of the crystals become moot.
Finally, the limitation requiring the plate glass article to be hot formed is a product-by-process type limitation, which may be considered met by the fact that the article of Shelestak is melt-formed. Further, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 3 and 4, Shelestak teaches a glass article and composition as above for claim 1. It is noted that crystal growth rate as claimed is a product-by-process type limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, the structural and compositional elements required for the claimed plate glass article are provided by Shelestak as discussed above, for claim 1.
Regarding claim 7, Shelestak teaches a glass article and composition as above for claim 1. Shelestak further teaches including Fe2O3 in an amount of 0-1.25 wt% as a coloring agent (Shelestak para 62). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claims 8 and 9, Shelestak teaches a glass article and composition as above for claim 1. Shelestak further teaches that the plate glass article may have any desired thickness (Shelestak para 83), with particular examples of about 3.0 mm (Shelestak para 91, 92). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shelestak overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelestak as applied to claim 1 above, and further in view of Gross et al. (US 2018/0127302).
Regarding claim 10, Shelestak teaches a glass article and composition as above for claim 1.
Shelestak is silent with respect to the thickness of the glass article being at most 1 mm.
Shelestak and Gross are related in the field of lithium-alumino-silicate glasses (Gross para 10) concerned with the reduction or elimination of crystallization and/or crystallites (Gross para 233). Gross teaches that it is desirable to fashion the glass as thin as possible so as to be suitable for use in portable devices (Gross para 7) with particular embodiments being 0.8 mm thick (Gross para 259-260). It would be obvious to one of ordinary skill in the art to modify the thickness of the lithium-alumino-silicate glass plate of Shelestak with the reduced thickness, such as 0.8 mm, as taught by Gross because this would provide the glass of Shelestak with a thickness suitable for use in portable devices.
Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.
Applicant argues on pages 6-8 that the presence/absence of crystals is not inherent to Shelestak, pointing particularly to paragraph 79, where Shelestak discloses that it is possible to cause crystallization of the glass. Applicant argues that because the glass composition of Shelestak can be crystallized, it is not inherent that Shelestak would have the claimed 10 or fewer crystals.
The Examiner respectfully disagrees. Shelestak paragraph 79, as cited and reproduced by Applicant also states that the crystallization was performed on samples in laboratory crucibles to verify at what temperature crystallization might be induced, noting that the required temperatures were much higher than the expected bending/working temperature of the glass. Shelestak further teaches that those same experiments illustrate that under normal processing conditions, the glass composition may be subjected to post-forming heating, such as bending operations without significant amount of crystallization occurring.
Applicant argues on page 8 that the present Application utilizes a longer residence time in the float bath, specifically a heated tile or spout area where the glass is poured.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., longer residence times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, it is noted that the instant claims claim the final glass, not the process of making or the apparatus for making said glass. As such, these are also argued features which are not claimed.
Applicant argues on page 9 that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, however, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the Examiner presented prior art with an overlapping glass composition and an overlapping desire to minimize the amount of crystallization in the glass. As such, only teachings from the prior art were relied upon to formulate the instant rejection.
Applicant argues on pages 8-9 that the dependent claims are allowable for the same reasons as for claim 1, above.
The Examiner respectfully disagrees for the reasons set forth above, in both the rejection and the Response to Arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        10/22/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781